Title: Mutual Assurance Society Account for Insuring Milton Warehouses, [ca. 1 September 1811]
From: Mutual Assurance Society
To: Jefferson, Thomas


          
                   
                      
                        ca. 1 Sept. 1811 
          The Honble Thos Jefferson
          To ye Ml A Society Dr
          
            
              
                        1809 Apl 1
         
              
             To Quota on Warehouses in Milton
             Insured by J Henderson
             
                        that is
                         on those standing at that date
         
            
            
              
              Vizt 
                        A a Scale House valued
              
              at 400
            
      
            
              
              
            
            B a Transfer house
              
              at 250
            
      
            
              
              
            
            C W House 11.2 x 30
              
              at 360
              
            
         
            
            
              
              
              
               1110
              
            
                     
            
            
              
              as 1510 $ is to 9.11 $ so is 1110
              
              6
              .69
            
            
              
              Interest to 1st Septr 1811 is 2 yrs 5 Mos
         
              
              0
              .97
            
            
              
                        1810 Apl 1
         
              To same Quota for this yr
         
              
              6
              .69
            
            
              
              Interest to 1 Septr 1811 is 17 Moss
         
              
              0
              .57
            
            
              
                        1811 Apl 1
         
              To do this year
              
              6
              .69
            
            
              
              Interest to 1 Septr is 5 Mos
              
              0
              .17
                     
            
            
              
            〃
         
              To ye Quota for this Year
              }
              12
              .84
            
            
              
              
                        ⅌ Decln No 389
            
      
            
              
              Intst to 1st Sept 5 Mos
         
              
              0
              .32
            
            
              
              
              
              34
              .94
            
            
              
              To Attorys Comsn thereon 5 ⅌Ct
              
              1
              .74
            
            
              
              Amot
         
              
              
                        $35
              .68
                     
            
          
          Recd the above $35.68 but it is understood to be without prejudice to any other or further legal claim which the Society may have on Account of those Warehouses which may have been destroyed by time or otherwise
        